UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

IN RE:
Darlene Bates Chapter 13

Debtors, Case No. 18-28918-gmh

 

NOTICE OF OBJECTION AND OBJECTION TO
US BANK PROOF OF CLAIM #1

 

Darlene Bates, the debtor in the above-captioned case, through her attorney, Zachary J.
Kiuck, has filed papers with the court objecting to Proof of Claim #1 filed in the case by the US
Bank Trust NA pursuant to Bankruptcy Rule 3007,

Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

If you do not want the court to grant the relief requested, or if you want the court to
consider your views on. the request, then on or before 30 days from the date of this notice, you or
your attorney must file with the court a written request for hearing which shall contain a short
and plain statement of the factual and legal basis for the objection. File your written request at:

U.S. Bankruptcy Court
120 North Henry Street, Room 340
Madison, WI 53701-0548

Jf you mail your request to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.

You must also mail a copy to:

Attorney Zachary J. Kluck Trustee Mark Harring
Zerbst & Kluck, S.C. 131 W. Wilson Street, Suite 1000
2000 Engel Street, Suite 101 Madison, Wisconsin 53703

Madison, Wisconsin 53713

If you, or your attorney, do not take these steps, the court may decide that you do not
oppose the relief sought in the objection and may enter an order on the objection.

The objection to this claim is based upon the attached affidavit.

1

Case 18-28918-gmh Doc 33 Filed 05/13/19 Pagelof5
THEREFORE, the debtor, by her attorneys, requests and order from the court for an Order
stating that only amount owed on the mortgage as of the date of filing is the principal balance in
the amount of $76,950.55.

Dated this 13" day of May, 2019.

ZERBST & KLUCK, SC
Attorneys for the debtors

By: /s/ Zachary J. Kluck
Zachary J. Kluck
State Bar No, 1075837
2000 Engel Street, Suite 101
Madison, Wisconsin 53713
Direct Phone: (608) 316-3806
Fax: (608) 223-1966

Case 18-28918-gmh Doc 33 Filed 05/13/19 Page2of5
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

IN RE:
Darlene Bates Chapter 13

Debtors. Case No, 18-28918-gmh

 

DECLARATION IN SUPPORT OF OBJECTION TO
US BANK PROOF OF CLAIM #1

 

STATE OF WISCONSIN — }
} ss.

DANE COUNTY }

Zachary J. Kluck, being so advised, declares in support of the debtor’s objection to US
Bank’s Proof of Claim #1:

1. That J am an adult resident of the State of Wisconsin, duly authorized to practice
law in this court, and am the attorney of record for the debtor in this action.

2. That this affidavit is based upon information provided to me by the debtors,
personal information, and the proofs of claim filed in this case.

3, On November 27, 2018, US Bank Trust NA filed Proof of Claim #1.

4, The Proof of Claim indicates that there is $129,327.17 for a total amount owed on

the claim, The amount owed is under the terms of a Note and Mortgage on the debtor’s

homestead.
5. The arrearage is stated at $72,877.96, The annual interest rate is 7.375%.
6. The arrearage is claimed to be due for missed mortgage payments, unpaid interest,

fees and costs due, escrow, and late charges, among others.

Case 18-28918-gmh Doc 33 Filed 05/13/19 Page 3of5
7. The Debtor objects to the amount stated on the Proof of Claim. The Debtor has
been making her mortgage payments and is not behind on her mortgage. The Debtor therefore
also objects that late fees should be charged.

8. The bank has misapplied payments made to the bank by the Debtor and therefore
incorrectly calculated both the total amount due and the arrearage.

9. The Debtor objects to the escrow amount owed. An agreement with the bank and
court orders in prior cases have all stated that the Debtor would pay the taxes and insurance
directly to the county and the insurance company, respectively. The bank ignored those
agreements and court orders and paid the taxes in violation of said documents. This caused the
mortgage company to erroneously state the mortgage was past due when it wasn’t.

10. The Debtor believes that she is current on her mortgage payments and that there is
no arrearage owed to US Bank,

11. Since the Debtor is current on her mortgage payments and US Bank improperly
paid taxes and insurance, the Debtor is asking the Court for an Order stating that only amount

owed on the mortgage as of the date of filing is the principal balance in the amount of

$76,950.55.

Zachary J.Kluck
Dated this 13" day of May, 2019. 0

Case 18-28918-gmh Doc 33 Filed 05/13/19 Page4of5
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

IN RE:
Darlene Bates Chapter 13

Debtors. Case No. 18-28918-gmh

 

CERTIFICATE OF MAILING

 

STATE OF WISCONSIN — }
} ss.
DANE COUNTY }

Robert Fisher, being first duly sworn on oath, deposes and states as follows:

I, the undersigned, being first duly sworn on oath, depose and say that on May 13, 2019, J
deposited in the U.S. Mail at the above captioned county and state, a true and correct copy of the
Notice of Objection and Objection to US Bank Proof of Claim #1 to the parties listed below with
return addresses in case of non-delivery unless parties are served thru. the CM/ECEF System
sponsored by the Court. :

BSI Financial Services .
1425 Greenway Dr. Ste 400 ?
Irving, TX 75038 ,

  

;

Robert Fisher
Signed on May 13, 2019. / on

 

Case 18-28918-gmh Doc 33 _ Filed 05/13/19 Page5of5
